January 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
COURTYARD SNF, L.L.C. D/B/A COURTYARD CONVALESCENT CENTER
          AND MANDY AMANDA NATION, Appellants

NO. 14-12-00828-CV                          V.

       ARLENE SWEET, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF JOSEPH SWEET, SR., AND JOSEPH P. SWEET, JR.,
  MICHAEL SWEET, BARBARA HAWKINS, RHONDA BLANTON AND
                  REGINA BATTLE, Appellees
              ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on August 24, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid
jointly and severally, by appellants, Courtyard SNF, L.L.C. d/b/a Courtyard
Convalescent Center and Mandy Amanda Nation.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.